By the Court,

Sutherland, J.
The principal question raised upon the argument of this case was, whether the evidence was sufficient to show that the notes were usurious on the ground of the interest having been calculated and retained upon the principle of 360 days being a year. It was sufficient prima facie to establish the usury. In the first place, the fact that more than seven per cent, was taken was proved ; and to repel any presumption which might be indulged that it was taken unintentionally or by mistake, the uniform custom of the company to compute interest upon a principle *557which would give more than seven per cent, was shown. In the Bank of Utica v. Hillard, (5 Cowen, 153,) the fact of more than seven per cent, having been taken was not shown ; but it was contended, that that was to be inferred from the uniform custom of the bank to compute interest on principles which would give more, and that it was competent to prove such custom for such purpose. We held that it was not. The fact of the plaintiffs being a corporation was sufficiently proved.
Judgment for defendant.